Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 13, 2020

The Court of Appeals hereby passes the following order:

A20A0861. RUFARO SMITH v. THE STATE.

      Rufaro Smith was convicted of armed robbery, aggravated assault, and
possession of a knife during the commission of a felony. Smith filed a motion for new
trial, which the trial court denied, and this Court affirmed his conviction on appeal
in an unpublished opinion. See Case No. A16A0833 (affirmed June 8, 2016). Smith
subsequently filed an extraordinary motion for new trial, which the trial court denied.
Smith then filed this direct appeal. We lack jurisdiction.
      An order denying an extraordinary motion for new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Smith’s failure to follow the requisite
appellate procedure deprives us of jurisdiction to consider this appeal, which is
hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/13/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.